The defendant's possession, though continued for seven years, yet being unaccompanied with any color of title during a great part of that time, will avail him nothing. But the title of the plaintiff is itself defective, because the conveyance from Walker was at a time when the defendant was in possession under an adverse claim; even Walker, who had the legal title before this time, could only have acquired the possession by a suit in ejectment; but this right of entry he ought to have enforced himself, and could not legally transfer it to the plaintiff.
Verdict for the defendant.
NOTE. — Upon the first point, see the note to Strudwick v. Shaw,ante, 35; same case, 2 N.C. 5. On the second point, see Slade v. Smith,2 N.C. 248, and the cases referred to in the note.
(167)